Citation Nr: 1814498	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-19 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

2. Entitlement to service connection for chronic residuals of hepatitis B. 

3. Entitlement to service connection for a gastrointestinal condition. 

4. Entitlement to service connection for hypertension. 

5. Entitlement to service connection for a back condition to include the cervical and lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard from April 1983 to November 1994, and again from February 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective June 21, 2010. 

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge (VLJ) at an August 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the Veteran's August 2017 hearing, the Veteran put VA on notice that the he is receiving disability benefits from the Social Security Administration.  It appears those records have not been associated with the claims file.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2)(when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile). 

With regards to the Veteran's hypertension claim, the evidence of record established that he was diagnosed with hypertension between his first period of service ending in November 1994 and prior to his second period beginning in February 2003, as the Veteran's October 2001 report of medical history noted that he was currently prescribed medication for hypertension.  

Additionally, the Board notes that the Veteran submitted a March 2013 private treatment letter where Dr. X.R. listed the Veteran's conditions of low back and neck pain due to cervical and lumbar degenerative disc disease, displaced lumbar disc disease, lumbar spondylosis, lumbar radiculitis, hepatitis B, gastrointestinal condition, and chronic hypertension.  The physician described the Veteran's condition as stable on medications that allow his pain to remain at tolerable levels.  Similarly, the physician described the Veteran's hepatitis B as stable, but explained that it could reoccur at any time.  Concluding the letter, the physician wrote "it's my professional opinion that [the Veteran] sustained the above diagnosis while serving his active duty in the United States Coast Guard."  The Board notes that the physician did not indicate that he reviewed the Veteran's claims file, nor were all of his conditions sustained during active military service, particularly hypertension as discussed above.  As such, new examinations and medical opinions are necessary prior to adjudicating the Veteran's claim, based on a full review of the Veteran's service treatment records and claims file.  

Moreover, the Veteran alleged that his hearing loss disability had worsened since his last VA examination in 2010.  Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records. 

2.  Contact the Social Security Administration for the purpose of obtaining a copy of all decisions and medical records relied upon in conjunction with the Veteran's receipt of Social Security Administration disability benefits.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Afford the Veteran VA a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  

Afford the Veteran VA examinations to determine the nature and etiology of his claimed conditions (chronic residuals of hepatitis B to include a fatty liver, and an enlarged spleen; gastrointestinal condition; hypertension; and a cervical and lumbar spine condition). 

For all other claimed conditions, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's conditions had their onset or are etiologically related to the Veteran's period of active service, to include being diagnosed with hepatitis B in service, chronic sea/motion sickness during service, and heavy lifting due to his military occupational specialty (MOS). 

For the residuals of hepatitis B claim, please discuss the known progression and potential complications of hepatitis B infection and identify whether the Veteran currently manifests any disease or disability attributable to hepatitis B infection, including a rationale pertaining to fatty liver, enlarged spleen and a chronic gastrointestinal disorder.

For the Veteran's hypertension examination, the examiner must address whether it is at least as likely as not that the Veteran's hypertension was aggravated during service from February 2003 and May 2004 beyond the normal progress of the disorder?  The examiner is instructed that temporary or intermittent flare-ups of a pre-existing disease during service, is insufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown , 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

During the Veteran's orthopedic examination, the examiner is requested to also explain whether there is any medical reason to accept or reject the Veteran's contentions that his experiencing chronic back pain since separation did not represent the onset of a chronic back disability, and whether there is any medical reason to accept or reject the contention that his current cervical and lumbar spinal conditions are due to the cumulative effects of heavy lifting during service.  

4. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

